Title: To Thomas Jefferson from James Wilkinson, 26 February 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans Feby. 26th 07
                        
                        I have the Honor to transmit you a duplicate of my last, & to inform you, that Judge Sprigg having
                                declined his voyage, after He had taken his passage; and the conveyance both by the Mail & by the Ocean, having become too inence for the
                            transmittal of original documents, I shall avail myself of the return of an officer on furlough who will leave this
                            shortly, to transmit you the Letters you have required, with their Interpretation duly substantiated, and by the same or
                            perhaps an earlier conveyance, I shall send you some highly confidential & important details, of our neighbours on the
                            side of Mexico, which I have procured by the means of a perilous
                            Enterprize favoured by Burrs projected invasion, & performed by a respectable Citizen of Fortune, Zeal Patriotism  & address—long
                            & well known to the Secy. of the Navy & Genl. S Smith—The Gentleman is now making up his report, which he permits me to
                            send you in manu propria.
                        The inclosed copy of a Letter from the Traitor Tyler, (the
                            original of which I shall send you) may perhaps furnish a useful clue, and
                            if He could be apprehended & sent round, no doubt to save Himself; he might be induced to give important Tetimony; But
                            Sir you will see from the Letter of Judge Toulman
                            under cover, what strange opinions & stranger doings are carried on at Natchez,
                            where the fabrications of the Conspirators are received as Gospel, and the people seem disposed to place confidence in
                            their vile & scandalous criminations, of the first & best
                            Characters—I am informed Judge Rodney has sworn Blanerhassett shall not
                            leave the Territory—Governor Williams does not answer my Letters, but I am informed he is extremely chagrined by the Conduct of his fellow Citizens &
                            the Escape of Burr.—as Natchez is at present Mr. Burrs Rendezvous or rallying point, I have it in contemplation to send
                            up a couple of hundred Men, to cooperate with the Governor, to intimidate the disaffected & encourage this faithful—The
                            only objection I feel, is the disgusts which such a movement, might enable Burr & His partizans to excite even among
                            well intentioned Persons—
                        I observe that your Letter of the 3rd of Jany., Ultimo, is marked “duplicate”—The Original has not come to
                            Hand—I have the pleasure to inform you, that I have strong Hopes
                            Workman & Kerr will meet their defeats, a consciousness of guilt, has induced the first to resign his Judgeship, and
                            the packed Jury could not agree in a Verdict, they have been dismissed & a new trial, ordered notwithstanding the
                            opposition of the Attorney Mr. Brown—who however as well as Judge Hall has of late come about, and appear at present as
                            Zealous in the prosecution of the Culprits, as they lately seemed desirous to protect them—This I call backing out—I
                            think, Sir the Effect will be good was the Governor of this Territory ordered to remove from office all persons within his
                            appointment, who are known to have been engaged in the secret combination with
                            Work man & Co. This is notoriously the case with several who hold the most lucrative appointments. with perfect
                                respect & attachment I am Sir yr. obliged & faithful,
                        
                            Ja Wilkinson
                            
                        
                    